UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):08/22/2011 Tesco Corporation (Exact name of registrant as specified in its charter) Alberta 76-0419312 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 3993 West Sam Houston Parkway North Suite 100 Houston, Texas 77043-1221 (Address of Principal Executive Offices) (Zip Code) 713-359-7000 (Registrant’s telephone number, including area code) Commission File Number:0-28778 (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02.Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers (b)On August 22, 2011, Mr. Michael W. Sutherlin resigned from the Board of Directors of Tesco Corporation (the “Company”) effective immediately. In tendering his resignation to the Board of Directors by letter, Mr.Sutherlin expressed no disagreement with the Company. - 2 - SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, hereunto duly authorized. TESCO CORPORATION Date:August 26, 2011 By: /s/ Dean Ferris Dean Ferris Sr. Vice President General Counsel and Corporate Secretary - 3 -
